Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

 	Applicant's amendments to the claims filed May 13th and May18th, 2022 have been fully considered. In light of Applicant's amendments, claims 1-3, 5-12, and 15-18 are allowed and renumbered to 1-15. 
 
Given that applicant has cancelled claim 14, the 103(a) paragraph rejection of claim 14 over Mautino et al. (WO 2012/142237 A1) in view of Soriano et al. (Graefes Arch. Clin. Exp. Ophthalmol., 2010 Vol. 248, pgs. 985-990), Taylor et al. (FASEB J., 1991, vol. 11, pgs. 2516-2522) and Metz et al. (Oncolmmunology, 2012, Vol. 1, No. 9, pgs. 1460-1468) is now moot. Consequently, the 103(a) rejection of claim 14 is hereby withdrawn.

The terminal disclaimers filed on 05/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 16/739,948 and 16/739,873 and over U.S. Patent 10,525,035 have been fully considered.  As a result, the ODP rejections over 16/739,948, 16/739,873 and over U.S. Patent 10,525,035 have been withdrawn.  The terminal disclaimers (TDs) have been reviewed and are accepted.  The terminal disclaimers have been recorded.

The following is an examiner's statement of reasons for allowance: Claims 1-3, 5-12, and 15-18 are drawn to a method for treating an ocular disease characterized by abnormal vascularization, in a subject in need thereof, the method comprising reducing, inhibiting or ablating activity or expression of indoleamine 2,3-dioxygenase-1 (IDO-1) in an eye of the subject.  There is no prior art that anticipates or that renders obvious applicant’s invention. Moreover, Applicant has demonstrated in the specification that IDO1 is involved in neovascularization and that attenuation or inhibition of neovascularization can lead to treatment of ocular diseases characterized by neovascularization.  Since the claims require treatment of ocular diseases characterized by neovascularization comprising ablating IDO1 activity and/or expression, and given that no prior art anticipates or renders obvious the particular method of claim 1, claims 1-3, 5-12, and 15-18 are therefore allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”



Conclusion
Claims 1-3, 5-12, and 15-18 (renumbered 1-15) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/21/2022